Citation Nr: 0209022	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-04 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.  He died in November 1998.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied entitlement to service connection for 
the cause of the veteran's death.  This case was remanded in 
June 2000 for additional development and was returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
November 1998 of a cerebrovascular accident (CVA) due to or 
as a consequence of chronic obstructive pulmonary disease 
(COPD).

2.  During the veteran's lifetime, service connection was 
established for sinusitis, ethmoid, chronic evaluated as 30 
percent disabling; the veteran's sinusitis did not contribute 
to cause his death.

3.  The veteran's CVA and COPD occurred many years after his 
active service was completed, and none of these disorders 
were the result of a disease or injury he had in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.312, 3.316 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under VCAA, the VA is required to notify the claimant and the 
claimant's representative of any information and evidence 
that is necessary to substantiate the claim.  VA is also 
required to indicate which portion of such information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001).  VCAA also includes a 
requirement that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of VCAA as it pertains to 
the appellant's claim, and finds that no further development 
is necessary as to this issue.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Specifically, it is noted that the appellant was 
issued a statement of the case and supplemental statements of 
the case detailing the laws governing her claim and the 
reasons for the RO's denial.  The case has also been remanded 
for further development.  The record also includes the 
veteran's service medical records; statement from N.K.C., 
M.D., dated January 1963; hospital records from Clark 
Memorial Hospital dated January 1991 to June 1996; the 
veteran's death certificate; statement from A. Lyle Havens, 
M.D., dated June 2000.  Through a statement of the case and 
supplemental statement of the case, VA has informed the 
claimant and her representative of the information and 
evidence needed to substantiate the claim to include 
provisions of the VCAA.  The RO made all reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  To ensure thorough development of 
the claim, the case has been remanded.  In view of the 
development undertaken in this case, the claimant has been 
made aware of the evidence and information needed to 
substantiate the claim, and there is no reasonable 
possibility that any other assistance would aid in 
substantiating the claim.  For these reasons, another remand 
is not necessary in order to comply with the provisions of 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001). 

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Also, entitlement 
to service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 
3.312.  A veteran's death will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

The death certificate shows that the veteran died at a 
nursing home as a result of a CVA due to or as a consequence 
of COPD.  At the time of the veteran's death he was service 
connected for sinusitis, ethmoid, chronic evaluated as 30 
percent disabling.

The appellant contends that the veteran's death was due to 
his service-connected sinusitis, which was related to his 
COPD on the death certificate.  The veteran's medical records 
contained in the claims file have been reviewed and it is 
observed there is no medical evidence that any of the causes 
listed on the certificate of death had their onset during 
service.  The veteran's service medical records show that he 
was hospitalized while in Germany in 1945 for parotitis? with 
a later diagnosis of tonsillitis, acute, follicular, 
bilateral moderate with cervical superficial adenitis, cause 
undetermined.  The veteran's separation examination dated 
April 1946 listed under ear, nose, and throat abnormalities: 
rhinitis, sicco ethmoiditis, chronic.  The veteran's lungs 
and cardiovascular system were found to be normal.  

A statement from N.K.C., M.D., dated in January 1963 
indicated that the veteran was diagnosed with bronchial 
asthma with early emphysema and fibrosis; allergic rhino-
sinusitis.  The physician indicated that asthma usually 
accompanied some form of sinus and both of these had a 
hereditary disposition and in the veteran's case a definite 
correlation was found with his own mother.  

Records from Clark Memorial Hospital dated January 1991 to 
June 1996 show diagnoses of COPD with cor pulmonale; 
congestive heart failure; arteriosclerotic heart disease; 
seizure disorder; hypothyroidism.  June 1996 hospital records 
indicate that the veteran was admitted with end stage COPD 
and ischemic cardiomyopathy.  

The following statement was dated June 2000 and submitted to 
the RO by A.L.H., M.D.:

The above named was well known to our practice 
from 1965, due to chronic lung disease secondary 
to protracted bronchial asthma, and allergic 
condition.  
His history indicated that he was in the Army in 
Europe during World War II and spent about six 
months in the hospital there due to a sinusitis.  
Many sinusitis problems start from allergy 
reactions and become secondarily infected.  These 
type allergies could also cause bronchial asthma 
problems.  I certainly cannot say whether this 
was the situation or not.  If asthma was part of 
the problem in Europe, it could progress to 
chronic obstructive respiratory disease, 
pulmonary failure, etc, to final cause of his 
death.
I realize this is all speculative and there is no 
way to prove this or disapprove it.

The service medical records do not include a diagnosis of any 
lung disorder to include COPD or asthma.  There is also no 
evidence in service of a cardiovascular disorder and the 
veteran was not treated for allergies while in service.  
Service medical records show that the veteran was 
hospitalized in Germany in 1945 for tonsillitis.  The post-
service medical records also do not show a diagnosis of 
allergies, asthma, or COPD until many years after separation 
from service.  There is no medical evidence linking the 
veteran's sinusitis to the veteran's cause of death.  
Although the statement from A.L.H., M.D., in June 2000 
indicates that the veteran's sinusitis could have caused the 
veteran's COPD, which led to his CVA, this was predicated on 
whether the veteran's problem in service was asthma.  As 
noted above, service medical records do not indicate that the 
veteran was hospitalized or treated for asthma or allergies.  
With respect to the statement from A.L.H., M.D., he indicated 
that his opinion was speculative and although he indicated 
that he had treated the veteran since 1965, did not submit 
any supporting clinical data or other rationale.  The Court 
of Appeals for Veterans Claims (Court) has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30,33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Such an opinion, couched in equivocal terms, is not entitled 
to any real probative value.  Obert, supra; Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

